Exhibit 10.10
SEPARATION AGREEMENT AND RELEASE
BRUCE B. NOLTE and COMMUNITY BANKERS TRUST CORPORATION have entered into the
following Separation Agreement and Release (“Agreement”). In this Agreement,
“Executive” refers to Bruce B. Nolte. The “Corporation” refers to Community
Bankers Trust Corporation. “Parties” refers to Executive and the Corporation,
collectively. The Agreement provides:
R E C I T A L S
A. The Parties are parties to an Employment Agreement dated on or about May 27,
2008 (the “Employment Agreement”). The Employment Agreement was originally
executed between Executive and Transcommunity Financial Corporation
(“Transcommunity”), however, the Corporation succeeded to all of the rights and
obligations of Transcommunity pursuant to Section 14 of the Employment Agreement
(Community Bankers Acquisition Corporation has changed its corporate name to
“Community Bankers Trust Corporation”).
B. The Employment Agreement requires that Executive sign a release and waiver of
claims reasonably satisfactory to the Corporation as a condition precedent to
any obligation for the Corporation to make any payments under Section 7(d)(1) of
the Employment Agreement.
C. In lieu of proceeding under Section 7(d)(1) of the Employment Agreement,
Executive has submitted his voluntary resignation of employment dated July 31,
2008, in consideration of the Corporation’s acceptance of the terms of this
Agreement.
D. The Parties desire to end Executive’s employment in a fair and mutually
agreeable manner and to completely satisfy the Corporation’s obligations under
the Employment Agreement.
NOW, THEREFORE, in consideration of payments provided hereunder and the
following mutual promises and agreements, the sufficiency of which the parties
hereby acknowledge, the parties agree as follows:
1. Termination of Employment; Separation Benefits.
A. Executive’s employment with the Corporation has terminated effective at the
close of business on July 31, 2008 (the “Separation Date”) pursuant to
Executive’s voluntary resignation. In addition, Executive hereby agrees that his
resignation from the Corporation’s Board of Directors, as well as the Board of
Directors of any affiliated bank on which Executive serves, shall also be
effective on July 31, 2008. Notwithstanding the foregoing, Executive agrees
commencing August 1, 2008 to be available during normal business hours and upon
reasonable notice, taking into account Executive’s vacation and other personal
plans, as needed by the Corporation to consult with the Corporation’s designated
managers concerning the transition of Executive’s duties or any other matter
through December 31, 2009 (the “Consulting Obligation”).

 

 



--------------------------------------------------------------------------------



 



The Corporation shall reimburse Executive for reasonable and customary business
expenses incurred by Executive in the conduct of the Corporation’s business in
accordance with the Corporation’s policy, subject to timely receipt of records
and receipts for such reimbursable items. The Parties further agree that the
Corporation shall not request consulting services from Executive in an amount or
in a manner that would cause Executive not to have experienced a “separation
from service” on the Separation Date, as such term is defined under the rules
implementing Section 409A of the Internal Revenue Code.
B. In consideration of Executive’s acceptance of this Agreement, and in full
satisfaction of the Corporation’s obligations to Executive under the Employment
Agreement, the Corporation shall provide to Executive the following:
(i) Executive’s salary earned through the date of termination;
(ii) an amount equal to two (2) times the sum of (A) his base salary immediately
preceding such termination; and (B) the amount of the bonus, if any paid to
Executive in the calendar year preceding the calendar year in which Executive’s
employment terminates;
(iii) any bonus or other short term incentive compensation earned, but not yet
paid, for a year prior to the year in which Executive’s employment terminates;
and
(iv) If Executive timely elects COBRA coverage, Executive’s current benefits
under group health and dental plans will continue at the rates paid by active
participants and for one (1) year the Corporation will continue to pay its
portion of the premiums during this period, but in no event shall such benefits
continue beyond the period permitted by COBRA and periods of coverage under this
Agreement shall offset Executive’s period of coverage under COBRA.
C. Pursuant to the Employment Agreement, the following additional terms shall
apply to the payments provided for under Section 1(B) above:
(i) Any amount due under Section 1(B)(i) above shall be paid at the end of the
payroll period that follows the payroll period in which Executive’s employment
terminates.
Twenty-nine percent (29%) of any amount due under Section 1(B)(ii) shall be paid
on the first day of the seventh month following the date Executive’s employment
terminates and the balance shall be paid in equal monthly installments on the
first day of the seventeen (17) succeeding months. The preceding sentence shall
apply to the extent required by Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).
Any amount due under Section 1(B)(iii) shall be paid on the later of (A) the end
of the payroll period that follows the payroll period in which Executive’s
employment terminates, or (B) the date that bonus payments are made to other
executives of the Corporation for the prior years.
(ii) Notwithstanding anything in this Agreement to the contrary, if Executive
breaches Section 8 or 9 of the Employment Agreement, Executive will not
thereafter be entitled to receive any further compensation or benefits pursuant
to Section 1(B) or Section 1(D) or any further consideration payable for
compliance with the Employment Agreement’s covenant not to compete pursuant to
Section 9(i) of the Employment Agreement.

 

2



--------------------------------------------------------------------------------



 



(iii) The Corporation shall not be required to make payment of, or provide any
benefit under Section 1(B) to the extent such payment is prohibited by the terms
of the regulations presently found at 12 C.F.R. part 359 or to the extent that
any other governmental approval of the payment required by law is not received.
D. In addition to the foregoing, the Corporation shall provide to Executive a
payment of Seventeen Thousand Eighty-Three Dollars and Thirty-Three Cents
($17,083.33) per month, payable on the 1st day of the month, for the duration of
the period of the Consulting Obligation described above. The Parties agree that
Executive shall be treated as an independent contractor with respect to the
Consulting Obligation. In Executive’s role as a consultant, Executive shall have
no power or authority to act for, represent, or bind the Corporation in any
matter. Other than as described above, Executive shall not be entitled to any
medical coverage, life insurance, unemployment insurance, or participation in
any other benefits afforded to the Corporation’s regular employees by virtue of
fulfilling the Consulting Obligation. Executive shall be responsible for all
applicable taxes related to the payments made for the Consulting Obligation,
including without limitation, the payment of all federal, state and local income
taxes, self-employment of FICA (social security) taxes, and unemployment and
workers’ compensation insurance payments. If the Corporation is required to pay
or withhold any taxes or make any other payment with respect to fees payable to
Executive in relation to the Consulting Obligation, Executive shall reimburse
the Corporation in full for all taxes or fees so paid, and hereby permits the
Corporation to make deductions for such taxes and fees required to be withheld
from any sum due Executive.
E. As consideration for acceptance of the covenant not to compete described in
Section 9(a) of the Employment Agreement, Executive shall receive a payment of
Seventy-Five Thousand Dollars ($75,000) (the “Non-Competition Payment”), payable
as follows: Twenty—nine percent (29%) of any amount due under the preceding
sentence shall be paid on the first day of the seventh month following the date
the Executive’s employment terminates and the balance shall be paid in equal
monthly installments on the first day of the seventeen (17) succeeding months.
F. The time in which Executive may exercise his stock options is extended to
April 14, 2013.
G. The Company shall continue the payment of all premiums due under the
long-term care insurance policy purchased for Employee until all payments under
such policy are satisfied.
H. Executive hereby agrees that the Corporation will deduct from amounts payable
under Section 1(B)(i), 1(B)(ii), 1(B)(iii) and 1(E) all withholding taxes and
other payroll deductions that the Corporation is required by law to make from
wage payments to Executives. Executive hereby agrees that the payments and
performances described in this Agreement are all that Executive shall be
entitled to receive from the Corporation except for vested qualified retirement
benefits, if any, to which Executive may be entitled under the Corporation’s
ERISA plans.

 

3



--------------------------------------------------------------------------------



 



2. Consideration.
Executive hereby agrees and acknowledges that the benefits set forth in the
first Section of this Agreement are more than the Corporation is required to do
under the Employment Agreement or any other existing obligation, and that they
are in addition to anything of value to which Executive already is entitled.
3. Release.
A. Executive hereby knowingly and voluntarily releases and forever discharges
the Corporation, any related companies including but not limited to
Transcommunity, and the former and current employees, officers, agents,
directors, shareholders, investors, attorneys, affiliates, successors and
assigns of any of them (the “Released Parties”) from all liabilities, claims,
demands, rights of action or causes of action Executive had, has or may have
against any of the Released Parties, including but not limited to any claims or
demands based upon or relating to Executive’s employment with the Corporation or
the termination of that employment. This includes, but is not limited to, a
release of any rights or claims Executive may have under Title VII of the Civil
Rights Act of 1964, which prohibits discrimination in employment based on race,
color, national origin, religion or sex; the Equal Pay Act, which prohibits
paying men and women unequal pay for equal work; the Americans with Disabilities
Act, which prohibits discrimination against otherwise qualified disabled
individuals; the Age Discrimination in Employment Act of 1967, which prohibits
age discrimination in employment; the Virginia Human Rights Act; or any other
federal, state or local laws or regulations prohibiting employment
discrimination. This also includes but is not limited to a release by Executive
of any claims for wrongful discharge, breach of contract (including but not
limited to the Employment Agreement), or any other statutory, common law, tort,
contract, or negligence claim that Executive had, has or may have against any of
the Released Parties. This release covers both claims that Executive knows about
and those claims Executive may not know about.
This release does not include, however, (i) a release of any of Executive’s
rights and benefits provided for or arising under this Agreement or
(ii) Executive’s right, if any, to payment of vested qualified retirement
benefits under the Corporation’s ERISA plans and the right to continuation in
the Corporation’s medical plans as provided by COBRA. In addition, this release
does not include a release of Executive’s right, if any, to indemnification
under Delaware law, the Corporation’s certificate of incorporation and bylaws,
or any directors and officers insurance policy.
B. The Corporation hereby knowingly and voluntarily releases and forever
discharges Executive from all liabilities, claims, demands, rights of action or
causes of action the Corporation had, has or may have against Executive,
including but not limited to any claims or demands based upon or relating to
Executive’s employment with the Corporation or the termination of that
employment. This includes, but is not limited to, a release of any rights or
claims the Corporation may have under any federal, state or local laws or
regulations. This also includes but is not limited to a release by the
Corporation of any claims for breach of contract (including but not limited to
the Employment Agreement), or any other statutory, common law, tort, contract,
or negligence claim that the Corporation had, has or may have against Executive.
This release covers both claims that the Corporation knows about and those
claims Executive may not know about, provided that it does not include a release
for any criminal or self-dealing activity by Executive that the Corporation does
not know about.
C. Notwithstanding the foregoing, the Parties agree that nothing in this
Agreement shall be construed to prohibit the exercise of any rights by either
party that such party may not waive as a matter of law.

 

4



--------------------------------------------------------------------------------



 



4. No Future Lawsuits.
Executive promises never to file a lawsuit asserting any claims that are
released in Paragraph 3. In the event Executive breaches this Paragraph 4,
Executive shall pay to the Corporation all of its expenses incurred as a result
of such breach, including but not limited to, reasonable attorney’s fees and
expenses.
5. Disclaimer of Liability.
This Agreement and the payments and performances hereunder are made solely to
assist Executive in making the transition from employment with the Corporation,
and are not and shall not be construed to be an admission of liability, an
admission of the truth of any fact, or a declaration against interest on the
part of the Corporation.
6. Confidential Information.
Executive covenants and agrees that Executive shall not use, divulge, publish or
disclose to any person or organization, confidential information obtained by
Executive during the course of Executive’s employment or related to Executive’s
cessation of employment (“Confidential Information”). The Confidential
Information consists of the following: (a) the existence and terms of this
Agreement itself; (b) personal, financial, private or sensitive information
concerning the Corporation’s executives, Executives, customers and suppliers;
(c) information concerning the Corporation’s finances, business practices,
long-term and strategic plans and similar matters; (d) information concerning
the Corporation’s formulas, designs, methods of business, trade secrets,
technology, business operations, business records and files; and (e) any other
non-public information which, if used, divulged, published or disclosed by
Executive, would be reasonably likely to provide a competitive advantage to a
competitor or to cause any of the Corporation’s executives or Executives
embarrassment. Executive further agrees to return immediately to the Corporation
all of the Corporation’s property, if any, in Executive’s possession or under
Executive’s control upon the Separation Date or such earlier date as Executive’s
employment shall cease. Notwithstanding the restrictions contained in this
Section 6, Executive shall be permitted to make necessary disclosures to members
of Executive’s immediate family or Executive’s attorneys and advisors concerning
the terms of this Agreement, provided they agree to be bound by the terms of
this promise of confidentiality with Executive to be responsible for their
compliance.
7. Claim for Reinstatement.
Executive agrees to waive and abandon any claim to reinstatement with the
Corporation or any of the Corporation’s affiliated entities. Executive further
agrees not to apply for any position of employment with the Corporation and
agrees that this Agreement shall be sufficient justification for rejecting any
such application.

 

5



--------------------------------------------------------------------------------



 



8. Statements Regarding the Corporation and/or Employment.
Executive agrees not to do or say anything, directly or indirectly, that
reasonably may be expected to have the effect of criticizing or disparaging the
Corporation, any director of the Corporation, any of the Corporation’s
Executives, officers or agents, or diminishing or impairing the goodwill and
reputation of the Corporation or the products and services it provides.
Executive further agrees not to assert that any current or former Executive,
agent, director or officer of the Corporation has acted improperly or unlawfully
with respect to Executive or any other person regarding employment.
9. Non-Release of Future Claims.
This Agreement does not waive or release any rights or claims that Executive may
have under the Age Discrimination in Employment Act or other laws which arise
after the date that Executive signs this Agreement. The parties agree that the
decision to terminate Executive’s employment has been made prior to the
execution of this Agreement.
10. Period for Review and Consideration of Agreement.
Executive understands that Executive has been given a period of twenty-one
(21) days to review and consider this Agreement before signing it. Executive
further understands that Executive may use as much of this 21-day period as
Executive wishes prior to signing.
11. Encouragement to Consult with Attorney.
Executive is encouraged to consult with an attorney before signing this
Agreement.
12. Executive’s Right to Revoke Agreement.
Executive may revoke this Agreement within seven (7) days of Executive’s signing
it. Revocation can be made by delivering a written notice of revocation to King
F. Tower, Williams Mullen, 1021 E. Cary Street (23219), P.O. Box 1320, Richmond,
VA 23218-1320. For this revocation to be effective, written notice must be
received by Mr. Tower no later than the close of business on the seventh day
after Executive signs this Agreement. If Executive revokes this Agreement, it
shall not be effective or enforceable, and the Corporation shall not be
obligated to make any payment to Executive under the Agreement. If Executive has
not revoked the Agreement, the eighth (8th) day after Executive signs this
Agreement shall be the effective date for purposes of this Agreement.
13. Execution of Documents.
Each of the parties hereto shall execute any and all further documents and
perform any and all further acts reasonably necessary or useful in carrying out
the provisions of this Agreement.

 

6



--------------------------------------------------------------------------------



 



14. Invalid Provisions.
The invalidity or unenforceability of any particular provision of this Agreement
shall not affect the validity or enforceability of any other provisions hereof,
and this Agreement shall be construed in all respects as if such invalid or
unenforceable provision were omitted.
15. Acknowledgment.
Executive acknowledges that Executive has signed this Agreement freely and
voluntarily without duress of any kind. Executive has conferred with an attorney
or has knowingly and voluntarily chosen not to confer with an attorney about the
Agreement.
16. Entire Agreement.
This Agreement contains the entire understanding of Executive and the
Corporation concerning the subjects it covers and it supersedes all prior
understandings and representations of Executive and the Corporation.
Notwithstanding the foregoing, the Parties agree that Sections 8 through 11 of
the Employment Agreement shall continue in full force and effect. In addition,
the Parties expressly agree that the payments and other obligations called for
under this Agreement are in lieu of any amounts that would otherwise be due to
Executive under the Employment Agreement, and further that they constitute full
satisfaction of all of the Corporation’s obligations to Executive under the
Employment Agreement (as well as additional consideration). The Corporation has
made no promises to Executive other than those set forth herein. This Agreement
may not be modified or supplemented except by a subsequent written agreement
signed by all parties.
17. Successorship.
It is the intention of the parties that the provisions hereof be binding upon
the parties, their Executives, affiliates, agents, heirs, successors and assigns
forever.
18. Governing Law.
This Agreement shall be governed by the laws of the Commonwealth of Virginia,
without regard to its conflict of laws principles.
EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS READ THIS AGREEMENT, UNDERSTANDS IT,
AND IS VOLUNTARILY ENTERING INTO IT. PLEASE READ THIS AGREEMENT CAREFULLY. IT
CONTAINS A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement on the dates stated
below.

         
/s/ Bruce B. Nolte
  July 31, 2008    
 
Bruce B. Nolte
 
 
Date    
 
       
COMMUNITY BANKERS TRUST CORPORATION
       
 
       
By: /s/ Alexander F. Dillard, Jr.
  July 31, 2008    
 
Its: Chairman
 
 
Date    

 

8